                                                          Case 2:17-cv-03052-JCM-EJY Document 46 Filed 08/27/19 Page 1 of 2



                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Katie M. Weber, Esq.
                                                          3    Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                          4    Hills Center Business Park
                                                               1935 Village Center Circle
                                                          5
                                                               Las Vegas, Nevada 89134
                                                          6    Tel: (702) 252-5002
                                                               Fax: (702) 252-5006
                                                          7    Email: kfl@slwlaw.com
                                                                      kw@slwlaw.com
                                                          8
                                                               Attorneys for Plaintiff
                                                          9    JPMorgan Chase Bank, N.A.

                                                          10
                                                                                        UNITED STATES DISTRICT COURT
                                                          11
SMITH LARSEN & WIXOM




                                                                                                   DISTRICT OF NEVADA
                                                          12
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006




                                                                JPMORGAN CHASE BANK, N.A.,
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                                                                   Case No.: 2:17-cv-03052-JCM-GWF
                              ATTORNEYS




                                                                                      Plaintiff,
                                                          15
                                                                v.
                                                          16                                                      [PROPOSED] ORDER RELEASING
                                                                SFR INVESTMENTS POOL 1, LLC, a
                                                          17    Nevada limited liability company; SIERRA          SECURITY BOND
                                                                RANCH HOMEOWNERS ASSOCIATION, a
                                                          18    Nevada non-profit corporation; ILIANA
                                                                HURTADO, an individual,
                                                          19
                                                                                      Defendants.
                                                          20

                                                          21

                                                          22          On April 4, 2018, counsel for Plaintiff JPMorgan Chase Bank, N.A. (“Chase”) deposited

                                                          23   a cash bond in the amount of $500.00 with the Clerk of the Court pursuant to NRS 18.130. (See
                                                          24
                                                               ECF Nos. 11 and 12.)
                                                          25
                                                                      As this matter has now been fully resolved and dismissed as against all named
                                                          26
                                                               defendants (see ECF Nos. 36, 39, and 45), it is hereby ordered that the cash bond on deposit
                                                          27

                                                          28



                                                                                                            1
                                                          Case 2:17-cv-03052-JCM-EJY Document 46 Filed 08/27/19 Page 2 of 2



                                                          1    with the Clerk of the Court in the sum of Five Hundred Dollars ($500.00) be released to Chase
                                                          2
                                                               through its counsel of record, Smith Larsen & Wixom.
                                                          3
                                                                                                                  IT IS SO ORDERED.
                                                          4

                                                          5
                                                                                                                  ________________________________
                                                          6                                                       UNITED STATES DISTRICT JUDGE

                                                          7
                                                                                                                        August 29, 2019
                                                                                                                  DATE:__________________________
                                                          8

                                                          9

                                                          10

                                                          11
SMITH LARSEN & WIXOM




                                                          12
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                              ATTORNEYS




                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                            2
